Citation Nr: 1523436	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of spindle cell sarcoma, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970, which included service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS).  The Veteran submitted additional evidence along with a waiver of the RO's initial consideration.  However, on remand, the agency of original jurisdiction (AOJ) will have the opportunity to review the contents of both electronic claims files in relation to the claim on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a November 2013 VA Form 9, the Veteran requested a hearing before the Board at the RO.  To date, he has not been afforded such a hearing.  Therefore, the Veteran should be scheduled for a hearing before the Board at the RO in St. Petersburg, Florida.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board at the RO in St. Petersburg, Florida, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




